Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 November 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My Best friend
St. Petersburg Nobr. 15 1814

You cannot think how much I was disappointed in your last last Letter when I open’d it I was in the full expectation of reading all the good news which we had recieved here at least 4 days before instead of which I found nothing but a melancholy detail of all the suffering and disgrace which had befallen us I hope you had heard the news more in detail when you dined with the Ministers and that you were in good spirits when you Heaven has not deserted us and if we do not desert ourselves we shall yet make our Proud and insulting enemy feel that we are and must be a great Nation and that we are probably reserved to chastize them for their insolence to all the World I perfectly agree with Montesquieu that for them there is no law—but Common law and I hope and trust God Willing that of this Law they will have enough to teach them a little Modesty if they are not to much perverted to learn a little principle.
It is to day pretended in the German Paper that Peace was expected immediately of this I have some doubts Saxony is annexed to Russia this needs no comment and leads to high expectations—How impossible it is to find perfection in this World where real honor is punished and accidental good fortune is rewarded and cried up to the skies for great merit I wish well to my old friend but I love justice too well not to see things as they are and as they ought to be— Hanover is transmogrified into a Monarchy Napoleon’s System of King making is become the fashion among those who pretended to scorn it most—
I am very sorry to find by your Letter that you have still cause of disatisfaction with William from me he got very little as I flatly refused him on the plea that I had declared to you that I would have nothing to do with money matters he went to Lewis but he who has since told me that he refused to lend him because he would not fix a time for repayment I told Lewis that you had amply furnished him and that he must have asked it merely from the fear that what he had would not last him his voyage being more expensive than he expected—I only paid Martha’s passage which he charged at 300R and Left some little accounts unpaid which I was obliged to settle—The cause of all his trouble I have reason to believe was a large gaming debt he had to pay to S Cramer which he paid out of the money you left him for his journey this I discover’d by accident as his Wife knew nothing of it. This was the real cause of all his embarrassment and which forced him to behave very shabbily—
I am glad they do not return as no good I am fully convinced can ever come to him in this Country where the weakness of his character renders it impossible for him to withstand the temptations he  is hourly exposed to. We must not however censure him too severely as we are all (but yourself) liable to be misled by the force of example and the habits of those among whom we happen to fall.
God Bless and Protect you Charles and myself are very impatient to embrace you but notwithstanding you give me a faint hope I dare not flatter myself that you will soon return to your very affect
L C AdamsCount Maistre was here last evening and desired me to make his compliment to say he knew no man who he esteemed more than yourself. Princess Belloselski has become our Champion
